ON APPLICATION FOR REHEARING
CARVER, J.
In the brief of defendant’s counsel on application for rehearing, they say:
“We think that in view of the facts which have been shown above that if the plaintiff is entitled to recover his recovery should be based on subsection (c) of section 8 of the act of 1922 which covers an injury producing partial disability and fixes recovery at 60% of the difference between the wages at the time of injury and wages which the injured employee is able to earn thereafter during the period of disability, not exceeding 300 weeks.”
This is the subsection applied in our decision, which was based on a reduction in plaintiff’s earning capacity of at least $30.00 a week; the $18.00 a week allowed being 60% of $30.00.
The evidence satisfied us that the reduction in earning capacity was more than this. Plaintiff says that at the time of the accident he was earning ten or twelve dollars a day and for six or seven years had never made less than $10.00 a day.
The accident wholly unfited him to follow either of the sole occupations he had ever followed and though he was able to do some kind of remunerative work we are satisfied from the evidence that he cannot earn as much as $30.00 a week, which will be a reduction of at least $30.00.
Rehearing refused.